DETAILED ACTION
The instant application having Application No. 17/222,377 filed on 04/05/2021 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 7, 9, 11, 12, 14, 17 and 19 of U.S. Patent Application No. 10/973,040. Although the conflicting claims are not identical, they are not patentably distinct from each other because Claims 1-20 of the instant Application anticipate all the limitations as in claims 1, 2, 5, 7, 9, 11, 12, 14, 17 and 19 of the U.S. Patent Application No. 10/973,040 B2.

Instant Application
US Patent 10,973,040 B2
Claim 1

A method comprising:
sending, by a session management function (SMF) to an access and mobility management function (AMF), one or more first messages indicating user plane connection activations for a plurality of packet data unit (PDU) sessions to deliver downlink user data to one or more wireless devices;



receiving, by the SMF from the AMF, a first time duration based on the user plane connection activations for the plurality of PDU sessions, wherein the first time duration indicates a delay between receiving a downlink data packet and notifying the AMF about user plane connection activation for the downlink data packet; and

sending, by the SMF to a user plane function, a second message to delay sending of further user plane connection activations to the SMF, the second message indicating a value of the first time duration.

Claim 1

A method comprising:
receiving, by an access and mobility management function (AMF) from one or more session management functions, one or more first messages indicating user plane connection activations for a plurality of packet data unit (PDU) sessions to deliver downlink user data to one or more wireless devices;

determining, by the AMF, a first time duration based on the user plane connection activations for the plurality of PDU sessions, wherein the first time duration indicates a delay between receiving a downlink data packet and notifying the AMF about user plane connection activation for the downlink data packet; and

sending, by the AMF to the one or more session management functions, one or more second messages to delay the sending of further user plane connection activations to the AMF, the one or more second messages indicating a value of the first time duration.

Claim 2

wherein the second message further comprises session management information
Claim 2

wherein the one or more second messages further comprise a session management information

Claim 3

further comprising delaying sending of further user plane connection activations from the SMF to the AMF for the first time duration
Claim 7

delaying sending of further user plane connection activations from the one or more session management functions to the AMF for the first time duration
Claim 4

further comprising delaying sending further user plane connection activations from the SMF to the AMF for the first time duration before a user plane function is able to send downlink data to a wireless device via a base station

Claim 9

further comprising delaying sending further user plane connection activations from the one or more session management functions to the AMF for the first time duration before a user plane function is able to send downlink data to a wireless device via a base station
Claim 5

further comprising determining, by the SMF, a second time duration
Claim 11

determining, by a session management function of the one or more session management functions, a second time duration
Claim 6

wherein the determining is based on a traffic of the user plane connection activations at the SMF


Claim 12

wherein the determining is based on a traffic of the user plane connection activations at the session management function

Claim 7

further comprising sending, by the SMF to a plurality of user plane functions, a parameter indicating the second time duration 


Claim 14

further comprising sending, by the session management function to a plurality of user plane functions, a parameter indicating the second time duration


Claim 8

further comprising buffering, by the SMF, the downlink user data at least for the second time duration
Claim 17

further comprising buffering, by the session management function, the downlink user data at least for the second time duration
Claim 9

wherein the second message is a session establishment request message or a session modification request message
Claim 19

wherein the one or more second messages is a session establishment request message or a session modification request message
Claim 10

wherein the session management information comprises:
an identifier of at least one packet data unit (PDU) session;
an operation type;
location information of a wireless device of the one or more wireless devices;
an access type information; and
a radio access technology information

Claim 5

wherein the session management information comprises:
an identifier of at least one packet data unit (PDU) session;
an operation type;
location information of a wireless device of the one or more wireless devices;
an access type information; and
a radio access technology information

Claim 11

An apparatus comprising:
one or more processors; and
memory storing instructions that, when executed by the one or more processors, cause a session management function (SMF) to:
send, to an access and mobility management function (AMF), one or more first messages indicating user plane connection activations for a plurality of packet data unit (PDU) sessions to deliver downlink user data to one or more wireless devices;

receive, from the AMF, a first time duration based on the user plane connection activations for the plurality of PDU sessions, wherein the first time duration indicates a delay between receiving a downlink data packet and notifying the AMF about user plane connection activation for the downlink data packet; and

send, to a user plane function, a second message to delay sending of further user plane connection activations to the SMF, the second message indicating a value of the first time duration.

Claim 1:

A method comprising:
receiving, by an access and mobility management function (AMF) from one or more session management functions, one or more first messages indicating user plane connection activations for a plurality of packet data unit (PDU) sessions to deliver downlink user data to one or more wireless devices;



determining, by the AMF, a first time duration based on the user plane connection activations for the plurality of PDU sessions, wherein the first time duration indicates a delay between receiving a downlink data packet and notifying the AMF about user plane connection activation for the downlink data packet; and

sending, by the AMF to the one or more session management functions, one or more second messages to delay the sending of further user plane connection activations to the AMF, the one or more second messages indicating a value of the first time duration.

Claim 12

wherein the second message further comprises session management information
Claim 2

wherein the one or more second messages further comprise a session management information
Claim 13

wherein the instructions, when executed by the one or more processors, further cause the SMF to delay sending further user plane connection activations to the AMF for the first time duration
Claim 7

urther comprising delaying sending of further user plane connection activations from the one or more session management functions to the AMF for the first time duration
Claim 14

wherein the instructions, when executed by the one or more processors, further cause the SMF to delay sending further user plane connection activations to the AMF for the first time duration before a user plane function is able to send downlink data to a wireless device via a base station
Claim 9

further comprising delaying sending further user plane connection activations from the one or more session management functions to the AMF for the first time duration before a user plane function is able to send downlink data to a wireless device via a base station
Claim 15

wherein the instructions, when executed by the one or more processors, further cause the SMF to determine a second time duration
Claim 11

further comprising determining, by a session management function of the one or more session management functions, a second time duration
Claim 16

wherein the determination is based on a traffic of the user plane connection activations at the SMF
Claim 12

wherein the determining is based on a traffic of the user plane connection activations at the session management function
Claim 17

wherein the instructions, when executed by the one or more processors, further cause the SMF to send, to a plurality of user plane functions, a parameter indicating the second time duration
Claim 14

further comprising sending, by the session management function to a plurality of user plane functions, a parameter indicating the second time duration
Claim 18

wherein the instructions, when executed by the one or more processors, further cause the SMF to buffer the downlink user data at least for the second time duration
Claim 17

further comprising buffering, by the session management function, the downlink user data at least for the second time duration
Claim 19

wherein the second message is a session establishment request message or a session modification request message
Claim 19

wherein the one or more second messages is a session establishment request message or a session modification request message
Claim 20

A system comprising:
an access and mobility management function (AMF); and a session management function (SMF) comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause a session management function (SMF) to:
send, to the AMF, one or more first messages indicating user plane connection activations for a plurality of packet data unit (PDU) sessions to deliver downlink user data to one or more wireless devices;


receive, from the AMF, a first time duration based on the user plane connection activations for the plurality of PDU sessions, wherein the first time duration indicates a delay between receiving a downlink data packet and notifying the AMF about user plane connection activation for the downlink data packet; and



send, to a user plane function, a second message to delay sending of further user plane connection activations to the SMF, the second message indicating a value of the first time duration.

Claim 1

A method comprising:
receiving, by an access and mobility management function (AMF) from one or more session management functions, one or more first messages indicating user plane connection activations for a plurality of packet data unit (PDU) sessions to deliver downlink user data to one or more wireless devices;





determining, by the AMF, a first time duration based on the user plane connection activations for the plurality of PDU sessions, wherein the first time duration indicates a delay between receiving a downlink data packet and notifying the AMF about user plane connection activation for the downlink data packet; and


sending, by the AMF to the one or more session management functions, one or more second messages to delay the sending of further user plane connection activations to the AMF, the one or more second messages indicating a value of the first time duration.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463